Citation Nr: 0839278	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-40 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss, to include 
whether service connection can be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and P.C.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was subsequently transferred to 
the RO in St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in October 2008.  A transcript of this hearing 
is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a 
September 2002 rating decision and properly notified the 
veteran, who did not initiate an appeal of that decision.

2.  Evidence received since the September 2002 rating 
decision regarding the veteran's claim for service connection 
for hearing loss raises a reasonable possibility of 
substantiating the claim.

3.  There is competent evidence of bilateral hearing loss and 
competent medical evidence linking the veteran's hearing loss 
to service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).


2.  New and material evidence has been submitted since the 
September 2002 rating decision and the claim of entitlement 
to service connection for hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000, VA must 
notify and assist claimants in substantiating a claim for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103a, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In this decision, however, the Board grants 
service connection for bilateral hearing loss, which 
represents a complete grant of the benefits sought on appeal.  
Thus, whether VA satisfied its duties to notify and assist 
the claimant is moot and need not be discussed.  

Reopening the Claim

The record reflects that the original claim for service 
connection for hearing loss was denied by a rating decision 
in September 2002, when the RO determined there was no 
evidence that the veteran had any hearing loss in service or 
currently.  The veteran was notified of his right to appeal 
the decision in September 2002.  He did not file an appeal, 
and the decision became final at the end of the statutory 
time limit.  Because of this, the veteran's claim for service 
connection for hearing loss can only be reopened if new and 
material evidence has been submitted since the earlier 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, 
by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the September 2002 
rating decision included the veteran's service treatment 
(STRs).  At his discharge physical in November 1945, a 15/15 
whisper test was performed, and the veteran's hearing was 
considered normal.  The STRs contained records showing that 
the veteran injured his left knee jumping into a LST boat 
during the invasion of Leyte in November 1944.  They also 
included a notation dated in August 1945 that the veteran 
"is unable to hear the tick of a wristwatch held immediately 
to each ear."  The RO did not note this entry.  A November 
1964 VA examination noted no hearing loss.

The veteran submitted his claim to reopen in January 2007.  
Evidence associated with the claims folder since the 
September 2002 rating decision includes the veteran's 
statements describing his exposure to a Kamikaze attack 
aboard the S.S. Nelson in November 1944 during which he 
experienced hearing loss due to the explosion as well as an 
injury to his knee; a history of the S.S. Nelson noting a 
kamikaze attack on November 12, 1944 in which Leyte Gulf in 
which 111 men were killed; testimony from the veteran's son 
to the effect that the veteran had complained of hearing loss 
for many years; a July 2007 private audiogram report showing 
the veteran with significant bilateral hearing loss; and an 
August 2007 statement from J.A.N., a private 
otolaryngologist.  Dr. N. noted that the veteran reported he 
had experienced a bombing attack in service in the 1940s 
followed by poor hearing, especially in the right ear, that 
had worsened over the years.  Dr. N. stated that the veteran 
had profound mixed hearing loss in the right ear and 
sensorineural hearing loss in the left ear in the moderate to 
profound range, and that "it is possible that blast trauma 
and extensive noise exposure, as he was exposed to in the 
service, could cause this hearing loss."

The evidence is new, as none of these items was available to 
the RO when it denied the veteran's claim in 2002.  The 
evidence is also material, as it relates to a previously 
unestablished fact.  The RO denied the veteran's claim 
because there was no evidence of hearing loss during service 
or currently.  The new evidence establishes that he has 
hearing loss in both ears, and a physician has indicated that 
the current hearing loss may be related to noise exposure 
during military service.  The Board finds that the new 
evidence raises a reasonable possibility of substantiating 
the claim for service connection.  The veteran's claim is 
reopened.

Claim of Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be a chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record, 
including that pertinent to service.  38 U.S.C.A. §1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

The record shows that the veteran has what appears to be a 
current bilateral hearing loss disability for VA purposes as 
a result of inservice noise exposure.  The veteran's report 
of exposure to an explosion aboard the S.S. Nelson in 
November 1944 appears consistent with the objective record, 
including the STRs which show he injured his left knee at 
that time.  (Service connection is in effect to a left knee 
disability.)  The STRs further document that the veteran was 
unable to hear the ticking of a wristwatch held close to each 
ear in August 1945.  Thus, despite the characterization of 
his hearing as normal based on whispered voice testing at 
service separation in November 1945, the notation of hearing 
difficulty three months earlier is significant.  While the 
private otolaryngologist did not definitely relate the 
veteran's current hearing loss to noise exposure he 
experienced in service, his opinion that such exposure could 
be the cause is not contradicted by any other medical 
evidence/opinion of record.  The Board also finds that the 
veteran is competent to report his exposure to noise while in 
service.  Therefore, in the absence of any competent opinion 
to the contrary, the Board finds that the evidence is at 
least in equipoise as to whether the veteran's hearing loss 
is due to his active service.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, service connection is granted.



ORDER

As new and material evidence has been received, the claim for 
service connection for hearing loss is reopened and service 
connection for bilateral hearing loss is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


